PER CURIAM.
Allen was killed by the explosion of the boiler of the locomotive in which he'was riding. He was in' the general employment of a company which manufactured an appliance which had been installed on this engine and for his employers’ benefit, was inspecting, observing, and perhaps adjusting this appliance. Goldie Allen, as administratrix, brought an action in the District Court and claimed that a release executed to the Erie Railroad Co., upon whose lines he was then working, by Allen did not release the Railroad Co. from negligence; but said contract was merely an acceptance of the status of a railroad employe. The District Court rendered judgment in favor of the Railroad Co. The Circuit Court of Appeals held:
1. According to the words of the contract of release; “from any and all damage or claim resulting in connection with or arising from Allen's presence on the engine pursuant to the contract,” are as broad as could be made.
2. The language of the release could not be operative unless it included negligence, and hence if for no other reason, it must be thus inclusively interpreted. Judgment affirmed.